Citation Nr: 0623364	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-20 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for bilateral otitis externa, currently rated at 10 percent.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision issued in 
September 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which 
continued a 10 percent disability rating for the veteran's 
service-connected bilateral otitis externa.  
FINDING OF FACT

The veteran is currently in receipt of the maximum schedular 
evaluation available (10 percent) for his service-connected 
otitis externa, and the competent evidence of record does not 
establish that referral for extraschedular evaluation of this 
disability is warranted.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for service-connected otitis externa have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  3.321, 
4.87, Diagnostic Code 6210 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA 
satisfied its duty to notify by means of a June 2004 letter 
from the AOJ to the appellant that was issued prior to the 
initial AOJ decision.  The letter informed the appellant of 
the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and information 
in his possession to the AOJ.  

During the pendancy of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal until May 2006, after the initial AOJ 
decision.  However, in light of the Board's determination 
that the criteria for a higher disability rating for the 
veteran's service-connected disability have not been met, no 
effective date or higher rating will be assigned, so there 
can be no possibility of any prejudice to the claimant under 
the holding in Dingess/Hartman.  The appellant has not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

Lay statements, service medical records, VA medical records 
and examination reports, and a private physician's October 
2004 statement have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran asserts that his bilateral service-connected 
otitis externa is more severe than the assigned 10 percent 
disability rating suggests and that it warrants a higher 
rating.

March 2004 VA medical records indicate that the veteran was 
treated for swollen ear canals with purulent debris.  A June 
2004 VA examination report reflects the veteran's ears had no 
deformities of the auricle, no evidence of infection of the 
external canal, and that the external canal, tympanic 
membrane and the tympanum were normal.  There was no 
discharge of the mastoids and no active ear disease.  The 
examiner concluded that it was a normal ear examination.  An 
October 2004 private physician diagnosed the veteran with 
chronic otitis externa.

Chronic bilateral otitis externa is rated at 10 percent when 
the disorder results in swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210.  The 
veteran is already receiving a disability rating of 10 
percent, which is the highest disability rating available 
under this code.  It should be noted that this rating, which 
was originally granted in 1958, is protected and cannot be 
reduced or severed since it has consistently been in effect 
for more than 20 years.  38 U.S.C.A. § 110 (West 2002); 38 
C.F.R. § 3.951(b) (2005).

In order to afford the veteran the highest possible 
disability rating, his claim has been evaluated under all 
potentially applicable diagnostic codes.  However, the 
veteran has not been diagnosed with any other ear diseases 
that would warrant a rating under other codes.  In addition, 
there is no evidence of record that the veteran's service-
connected otitis externa causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005). 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's otitis externa.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for bilateral otitis externa, currently rated at 10 percent, 
is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


